OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice in the First Depart*81ment on December 23, 1971, under the name John J. McLaughlin, Jr. On August 27, 1986 respondent was found guilty, after jury trial in New York State Supreme Court, of grand larceny in the second degree (two counts), forgery in the second degree, and offering a false instrument for filing in the first degree, all of which are felonies, and one count of offering a false instrument for filing in the second degree, a misdemeanor. On December 9, 1986, respondent was sentenced to six months in prison plus five years’ probation.
Respondent was automatically disbarred upon his conviction of a felony on August 27, 1986. (Judiciary Law § 90 [4] [a]; CPL 1.20 [13]; see Matter of Swirsky, 103 AD2d 195.) Accordingly, the petition should be granted, and respondent’s name stricken from the roll of attorneys forthwith.
Murphy, P. J., Sandler, Sullivan, Rosenberger and Wallach, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective February 10, 1987.